NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                         November 20, 2015

      Hon. Adolfo E. Cordova                        Hon. Jerome A. Styrsky
      Attorney at Law                               Attorney at Law
      711 N. Sam Houston                            111 N. Houston St.
      San Benito, TX 78586                          Fort Worth, TX 76102-2003
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00549-CV
      Tr.Ct.No.
      Style:    In Re Christina Mares, Guardian of the Person and Estate of Emanual Olvera,
                an Incapacitated Person


              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Arturo Nelson Cisneros (DELIVERED VIA E-MAIL)
           Hon. Eric Garza (DELIVERED VIA E-MAIL)